Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhe et al. (Pub No. us 2015/0323301 A1; hereinafter Zhe).
Regarding Claim 15, Zhe teaches a blade tip sensor (See Fig. 1 and Fig. 2; See abstract; [0025]) comprising:
a bridge-network circuit (in Fig. 2, Rs1,Cp1 are connected to Rs2 and Cp2 by bridge, therefore it is interpreted as bridge network) comprising a first resistor-capacitor circuit (Rs1 and Cp1 in Fig. 2) on a first branch (Rs and Cp in Fig. 2) and a second resistor-capacitor circuit (Rs2 and Cp2 in Fig. 2) on a second branch, the bridge-network circuit included in a composite body (composite body 50 with ceramic layers 30 and 32 in Fig. 1, therefore body 50 is interpreted as composite body; See [0026]-[0027]), wherein each of the first resistor-capacitor circuit and the second resistor-capacitor circuit includes a corresponding capacitor (See [0035]) having a capacitance that depends on a distance between the corresponding capacitor and a blade of a rotor (as inductance depends on distance and capacitance sensitivity depends on inductance; See [0028]; [0041]; See [0028]; [0041]).
Regarding Claim 16, Zhe teaches the blade tip sensor of claim 15. Zhe further teaches further comprising a transceiver configured to generate and transmit an excitation signal (generator 103 is transceiver as it generates and transmits signal to coil; See abstract; [0035]) at a plurality of frequencies to the bridge-network circuit (See [0031]-[0033]).
Regarding Claim 17, Zhe teaches the blade tip sensor of claim 15. Zhe further teaches further comprising a processor configured to determine blade tip clearance from a capacitance derived from a measurement signal received from the bridge-network circuit (See [0028]; [0035]; [0041])..
Regarding Claim 18, Zhe teaches the blade tip sensor of claim 15. Zhe further teaches further comprising a processor (80 in Fig. 1; See [0027]) configured to detect wear on the blade from a measurement signal received from the bridge-network circuit (See [0032]; [0036]-[0037]).
Regarding Claim 19, Zhe teaches the blade tip sensor of claim 15. Zhe further teaches further comprising a processor configured to determine engine speed from a measurement signal received from the bridge-network circuit (speed is known, therefore it is interpreted speed is measured; See [0047], [0050]).
Regarding Claim 20, Zhe teaches the blade tip sensor of claim 15. Zhe teaches further comprising a processor configured to detect shaft break based on a measurement signal received from the bridge-network circuit (processor detects tip clearance and it is used to predict failure of blade, therefore it is interpreted detecting failure of blade is detecting shaft break; See [0003]; [0036]-[0037]).

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhe in view of VARNEY et al. (Pub No. US 2017/0059159 A1; hereinafter Varney).
Regarding Claim 1, Zhe teaches a radio frequency (high frequency; See [0032]-[0033]) sensor (See Fig. 1; [0025]) comprising:
a composite body (body 50 in Fig. 1 comprising plurality of layers therefore it is interpreted as composite body; See [0025]-[0027]) comprising a plurality of ceramic in a plurality of layers (ceramic layers 30 and 32 in Fig. 1; See [0026]); and
a resistor-capacitor circuit (Rs and Cp in Fig. 2) embedded in the composite body (embedded in 20A and 20B in Fig. 1 and Fig. 2; See [0035]), wherein a portion of the composite body forms a dielectric of a capacitor of the resistor-
Zhe teaches ceramic layers (ceramic layers 30 and 32 in Fig. 1; See [0026]),
However Zhe is silent about ceramic fibers.
Varney teaches about ceramic fibers (See [0004]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Zhe by using ceramic fibers, as taught by Varney in order to achieve combustion assembly for gas turbine (Varney; [0003]).

5.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhe in view of Varney further in view of Weaver et al. (Pub No. Us 2011/0260741 A1; hereinafter Weaver). 
Regarding Claim 2, Zhe in view of Varney teaches the radio frequency sensor of claim 1. Zhe in view of Varney are silent about wherein the composite body comprises a metallic mesh separating the capacitor and a resistor of the resistor-capacitor circuit.
Weaver teaches regarding sensor wherein the composite body comprises a metallic mesh (140 in Fig. 1; See [0012]-[0013]) separating the capacitor (302/304 separating capacitor 308 in fig. 3a) and a resistor (202/204 separates resistor 208 in Fig. 2) of the resistor-capacitor circuit (resistor capacitor circuit in fig. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Zhe and Varney by using the composite body comprises a metallic mesh separating the capacitor and a resistor of the resistor-capacitor circuit, as taught by Weaver in order to achieve sensors that are economical with regards to price, manufacturing process, and electronic real estate (Weaver; [0004]).
Regarding Claim 3, Zhe in view of Varney teaches the radio frequency sensor of claim 1 Zhe in view of Varney are silent about wherein a layer of the composite body comprises a metallic mesh that is an electrode in the resistor-capacitor circuit.
Weaver teaches regarding sensor wherein a layer of the composite body comprises a metallic mesh that is an electrode in the resistor-capacitor circuit (202/204 in fig. 2 and 302/304 in Fig. 3a are electrodes).

Regarding Claim 4, Zhe in view of Varney teaches the radio frequency sensor of claim 1. Zhe in view of Varney are silent about wherein the composite body includes a metallic mesh on opposite sides of a section of the ceramic fibers of one of the layers that is located between two other of the layers, wherein the metallic mesh forms electrodes of the capacitor, and the section of the ceramic fibers is part of a dielectric of the capacitor.
Weaver teaches wherein the composite body (101 in Fig. 1) includes a metallic mesh (140 in Fig. 1) on opposite sides of a section of the ceramic fibers (opposite sides of ceramic substrate 130 in Fig. 1; See [0036], [0039]) of one of the layers that is located between two other of the layers (See [0039]), wherein the metallic mesh forms electrodes of the capacitor (conductive pattern in fig. 1 forms electrodes 302/304 of capacitor in Fig. 3a and Fig. 3b), and the section of the ceramic fibers is part of a dielectric of the capacitor (See [0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Zhe by using the composite body includes a metallic mesh on opposite sides of a section of the 
Regarding Claim 5, Zhe in view of Varney teaches the radio frequency sensor of claim 1. Zhe in view of Varney are silent about wherein the composite body includes a metallic mesh on opposite sides of a section of electrically conductive fibers of one of the layers that is located between two other of the layers, wherein the metallic mesh form electrodes of a resistor of the resistor-capacitor circuit, and wherein the electrically conductive fibers form a resistive element of the resistor.
Weaver teaches wherein the composite body (101 in Fig. 1; See [0039]) includes a metallic mesh (140 in Fig. 1; See [0039]) on opposite sides of a section of electrically conductive fibers (opposite side of ceramic substrate 120 in Fig. 1; See [0039]) of one of the layers that is located between two other of the layers (120 is between 140 and 130 in fig. 1; See [0039]), wherein the metallic mesh form electrodes of a resistor (electrodes 202/204 separates resistor 208 in Fig. 2) of the resistor-capacitor circuit (resistor/capacitor in fig. 5), and wherein the electrically conductive fibers form a resistive element of the resistor (conductive portion 206 of resistive element 200 in Fig. 2; See [0066]).

Regarding Claim 6, Zhe in view of Varney teaches the radio frequency sensor of claim 1. Zhe in view of Varney are silent about wherein the composite body includes electrically conductive fibers.
Weaver teaches wherein the composite body (101 in fig. 1) includes electrically conductive fibers (“conductive fibers” is interpreted as conductive traces 140 in Fig. 1; See [0039]).
		Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Zhe and Varney by using the composite body includes electrically conductive fibers, as taught by Weaver in order to achieve sensors that are economical with regards to price, manufacturing process, and electronic real estate (Weaver; [0004]).
Regarding Claim 7, Zhe in view of Varney teaches the radio frequency sensor of claim 1. Zhe in view of Varney are silent about wherein the composite body comprises a ceramic matrix composite body.
Weaver teaches wherein the composite body (101 in Fig. 1) comprises a ceramic matrix composite body (140 in Fig. 1; See [0036]; [0039]).
		Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Zhe and Varney  by using the composite body comprises a ceramic matrix composite body, as taught by Weaver in order to achieve sensors that are economical with regards to price, manufacturing process, and electronic real estate (Weaver; [0004]).
5.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhe in view of Varney.
Regarding Claim 8, Zhe teaches a method to form a blade tip sensor (See Fig. 1 and Fig. 2; [0025]), the method comprising:
arranging a plurality of ceramic in a plurality of layers (ceramic layers 30 and 32 in Fig. 1; See [0026]); and
wherein at least one of the ceramic (ceramic layers 30, 32 are interpreted as ceramic fibers; See [0026]) is part of a capacitor of a bridge-network circuit (capacitor Cp in Fig. 2) embedded in the ceramic composite body (circuit in Fig. 2 is 
Zhe is silent about ceramic fibers and ceramic matrix composite body; and ceramic fibers to form a porous ceramic preform; and forming the porous ceramic preform into a ceramic matrix composite body by melt and/or vapor infiltration.
Varney teaches ceramic fibers (See [0004]) ceramic fibers to form a porous ceramic preform (See [0039]); and forming the porous ceramic preform into a ceramic matrix composite body by melt and/or vapor infiltration (See [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhe by using ceramic fibers to form a porous ceramic preform; and forming the porous ceramic preform into a ceramic matrix composite body by melt and/or vapor infiltration, as taught by Varney in order to achieve combustion assembly for gas turbine (Varney; [0003]).
Regarding Claim 14, Zhe in view of Varney teaches the method of claim 8. Varney further teaches wherein the ceramic matrix composite body comprises a section of an engine shroud (See [0015]).
5.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhe in view of Varney further in view of Weaver.
Regarding Claim 10, Zhe in view of Varney teaches the method of claim 8. Varney further teaches further comprising the porous ceramic preform into the ceramic matrix composite body (See [0039]).
 Zhe in view of Varney are silent about including a metallic mesh for an electrode in the ceramic.
Weaver teaches including a metallic mesh (140 in Fig. 1; See [0012]-[0013]) for an electrode (202/204 separates resistor 208 in Fig. 2) in the ceramic (ceramic substrate in Fig. 1; See [0012]-[0013]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Zhe and Verney by using a metallic mesh for an electrode in the ceramic, as taught by Weaver in order to achieve sensors that are economical with regards to price, manufacturing process, and electronic real estate (Weaver; [0004]).
Regarding Claim 11, Zhe in view of Varney teaches the method of claim 8. Varney further teaches wherein after forming the porous ceramic preform into the ceramic matrix composite body (See [0039]).
Zhe in view of Varney are silent about further comprising including a metallic mesh on opposite sides of a section of the ceramic fibers of one of the layers that is located between two other of the layers, the metallic mesh forms electrodes of the capacitor, and the section of the ceramic fibers is part of a dielectric of the capacitor.
Weaver teaches further comprising including a metallic mesh (140 in Fig. 1) on opposite sides of a section of the ceramic fibers (opposite sides of ceramic substrate 130 in Fig. 1; See [0036], [0039]) of one of the layers that is located between two other of the layers (See [0039]), the metallic mesh forms electrodes of the capacitor (conductive pattern in fig. 1 forms electrodes 302/304 of capacitor in Fig. 3a and Fig. 3b), and the section of the ceramic fibers is part of a dielectric of the capacitor (See [0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the system of Zhe and Varney by using the composite body includes a metallic mesh on opposite sides of a section of the ceramic fibers of one of the layers that is located between two other of the layers, wherein the metallic mesh forms electrodes of the capacitor, and the section of the ceramic fibers is part of a dielectric of the capacitor, as 
Regarding Claim 12, Zhe in view of Varney teaches the method of claim 8. Varney further teaches wherein after forming the porous ceramic preform into the ceramic matrix composite body (See [0039]).
Zhe and Varney  are silent about further comprising a metallic mesh on opposite sides of a section of electrically conductive fibers of one of the layers that is located between two other of the layers, the metallic mesh form electrodes of a resistor in the first resistor-capacitor circuit or the second resistor-capacitor circuit, and the electrically conductive fibers form a resistive element of the resistor.
Weaver teaches further comprising a metallic mesh (140 in Fig. 1; See [0039]) on opposite sides of a section of electrically conductive fibers (opposite side of ceramic substrate 120 in Fig. 1; See [0039]) of one of the layers that is located between two other of the layers (120 is between 140 and 130 in fig. 1; See [0039]), the metallic mesh form electrodes of a resistor (electrodes 202/204 separates resistor 208 in Fig. 2) in the first resistor-capacitor circuit (resistor/capacitor in fig. 5) or the second resistor-capacitor circuit, and the electrically conductive fibers form a resistive element of the resistor (conductive portion 206 of resistive element 200 in Fig. 2; See [0066]).

Regarding Claim 13, Zhe in view of Varney further in view of Weaver teaches the method of claim 12. Varney further teaches wherein the electrically conductive fibers comprise silicon carbide fibers (See [0019]).
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhe in view of Varney further in view of Vecchi et al. (Pub No. Us 2019/0104723 A1; hereinafter Vecchi).
Regarding Claim 9, Zhe in view of Varney teaches the method of claim 8. Varney further teaches further comprising a shielding in the porous ceramic preform before forming the porous ceramic preform into a ceramic matrix composite body (See [0029], [0032]).
Zhe in view of Varney are silent about metallic mesh for electromagnetic shielding.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Zhe and Varney by using metallic mesh for electromagnetic shielding, as taught by Vecchi in order to protect possible human operators and allow compliance with electromagnetic field exposure and/or emission regulations (Vecchi; [0057]).
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Shim et al. (Pub No. US 2017/0313627 A1) discloses Reducing Surface Nodules in Melt-Integrated Ceramic Matrix Composites.
b. Harris et al. (Pub No. US 2017/0057879 A1) discloses Ceramic Matrix Composite including Silicon Carbide Fibers in a ceramic matrix comprising a Max phase Compound.

Monday through Friday 8amm to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858